Citation Nr: 0029334	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  98-04 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder, for the 
period from April 28, 1997 to May 31, 1998.

2. Entitlement to a disability rating in excess of 50 percent 
for post-traumatic stress disorder, from August 1, 1998.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to June 
1971, including service in the Republic of Vietnam from 
January 1969 to January 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.  By a rating decision of August 1997, the RO 
granted service connection for post-traumatic stress disorder 
(PTSD), assigning a 30 percent disability evaluation 
effective April 28, 1997, from which the veteran appealed.  
By a rating action of August 1998, the RO assigned a 
temporary total evaluation under 38 C.F.R. § 4.29 (1999), 
based on his hospitalization for PTSD from June to July 1998, 
a period in excess of 21 days.  The total rating was in 
effect from June 1 to August 1, 1998 when a schedular rating 
of 50 percent became effective.  In May 1999, the veteran's 
case was transferred to the VA RO in Cleveland, Ohio.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.
  
2. From April 28, 1997 to May 31, 1998, the veteran's 
service-connected PTSD included anxiety, suicidal 
ideation, sleep difficulty, occasional panic attacks, 
difficulty with crowds and the need for prescribed 
medication.

3. Since August 1, 1998, the symptoms of occupational and 
social impairment attributable to the veteran's service-
connected PTSD have been productive of reduced reliability 
and productivity and manifested by combat-related sleep 
difficulty and survivor guilt, with appropriate affect and 
the need for prescribed medication. 


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent disability rating for PTSD 
have been met, for the period from April 28, 1997 to May 31, 
1998.  38 U.S.C.A. §§ 1155, 5107 (West 1991) amended by H.R. 
4205, of the "Floyd D. Spence National Defense Authorization 
Act for FY 2001", Title XVI, Subtitle B, § 1611 (October 30, 
2000), Public Law No: 106-398; 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1999).

2.  The criteria for a rating in excess of 50 percent for 
PTSD, from August 1, 1998, have not been met or approximated.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.130, Diagnostic Code 
9411.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The Board is satisfied that all relevant facts pertinent to 
the issue have been properly developed and that no further 
assistance to the veteran is required to comply with the duty 
to assist as mandated by law, including his receipt of a 
current VA examination in July 1999.  38 U.S.C.A. § 5107(a).  

In June 1997, the RO had difficulty contacting the veteran.  
The following month, it was reported that he was homeless.  

When the VA examined the veteran in July 1997, he reported 
that he lived alone; that he had been married and divorced 
three times; and that he had been working as a restaurant 
cook for two and one-half weeks.  His previous job had been 
at a waffle house where he worked for two months.  He 
reported working at waffle houses for the past 34 years.  He 
left his most recent job because he could not handle the 
crowds that occurred on the third shift.  In the past, he had 
worked on a computer, but now he watched television.  He had 
some friends, but he did not talk with them often.  He 
complained of sleeplessness with nightmares that caused cold 
sweats.  He did not recall the nightmares.  The veteran tried 
to avoid crowds, went to restaurants, but faced the door and 
checked all exits, and was easily startled by noises.  He 
admitted that his predominant mood was one of anxiety.  He 
reported suicidal ideation in the recent past.  His thought 
processes and associations were logical and tight with no 
looseness of association or any confusion.  There was no 
gross impairment of memory.  The veteran was oriented times 
three with no report of hallucinations or evidence of 
delusions.  Judgment and insight were adequate.   The 
diagnosis was PTSD.  The Global Assessment of Functioning 
(GAF) score was 55.  

In August 1997, the RO granted the veteran's claim for 
service connection for PTSD based, in large measure, on 
verified stressors in service, including his award of the 
Combat Medical Badge and the recent VA diagnosis of PTSD.  A 
30 percent disability evaluation was awarded, effective from 
April 28, 1997.

VA hospitalized the veteran for three days in December 1997 
for evaluation of PTSD and to set up a treatment program.  
The report of VA outpatient visits in January 1998 reflect 
that the veteran experienced symptoms including chronic 
insomnia and sleep disturbance, poor concentration, 
irritability, low frustration tolerance, and a mild feeling 
of a foreshortened future.  A 20-year history of alcoholism 
was noted.  It was reported that the veteran usually worked 
as a cook, and that his last full-time job was 6 weeks 
earlier.  Also that month, it was noted that the veteran 
lacked the financial resources to meet his expenses.  An 
April 1998 VA outpatient record describes the veteran's mood 
as euthymic with minor sleep disturbances and some difficulty 
remembering to take prescribed medication.  

During the veteran's hospitalization by the VA, from June to 
July 1998, he related that he was unable to hold a job, was 
isolating more, and was irritable around people.  It was 
noted that he had lost his trailer and was living alone.  The 
veteran was described as thin and slightly anxious.  He had 
had a ten-pound weight loss in the last three months due to 
poor appetite.  He was 72 inches tall, and he weighed 164 
pounds.  He reported occasional night sweats.  On mental 
status examination, there was no motor or speech abnormality 
and he was casually dressed with a slightly anxious affect 
and no flight of ideas.  The veteran was oriented times three 
with good memory and mood.  During the hospitalization, the 
veteran's Prozac and Trazodone were increased and Ambien was 
added as a sleep aid.  The principal diagnosis was PTSD.  
There were also diagnoses of manic depressive disorder, 
chronic anxiety, and alcohol dependence in remission.  A GAF 
score of 45 was assigned.

In August 1998, as noted above, the RO assigned a temporary 
total rating, effective from June 1 to August 1, 1998, based 
upon the veteran's recent hospitalization.  Effective August 
1, 1998, a 50 percent disability rating was awarded for his 
service-connected PTSD.

A February 1999 VA outpatient psychology note described the 
veteran as a good candidate for the next outpatient PTSD 
group starting in March.  A GAF score of 62 was assigned.  

The report of the veteran's examination by the VA in July 
1999 reflects that he last worked in November 1997 as a cook.  
Reportedly, he quit because it was too stressful.  Later in 
the interview, he admitted that he had worked for short 
periods of time, the last was several months earlier when he 
worked for two weeks.  His primary complaint was of 
difficulty sleeping with dreams from Vietnam and feelings of 
survivor guilt.  He reported that he used to have panic 
attacks more often, but that now they were not often at all.  
The last one was more than two months prior to the 
examination.  The veteran drove his own car and came by 
himself to the examination.  He was on time, was cooperative 
and friendly during the interview and was casually dressed.  
He did not appear anxious or depressed, but he was unreliable 
about his feelings of anxiety and depression that apparently 
had improved.  There was no delusional thinking and his 
affect was appropriate.  The veteran's speech was coherent 
and relevant without any thinking disorder.  He complained of 
having a bad memory, but he was able to give an adequate 
history and was not in any gross organicity.  The impression 
was that the veteran suffers from some degree of PTSD.  The 
examiner commented that the veteran may exaggerate his 
symptoms to some extent but, in spite of treatment, he 
continues to have insomnia.  Regarding employment 
opportunities, the veteran admitted to not knowing anything 
except cooking.  A typical day consisted of getting up about 
9 o'clock, eating breakfast, watching TV, using the computer, 
and playing games on the computer.  He noted that he 
sometimes researched his family tree or that of friends.  He 
bowled with a league group every Wednesday.  The examiner 
commented that the veteran would be able to function in a low 
stress job, but some difficulties would be expected due to 
the periods of anxiety and the insomnia the veteran reported 
having.  There were diagnoses of PTSD, and alcohol addiction, 
in remission for 9 years.  He was under the stress of 
financial difficulties because he stated that his only income 
was $570 from the VA.  The GAF score was estimated as 55.  

When the veteran was seen on a VA outpatient visit in July 
1999, he reported that fireworks made him feel like he was in 
combat and wanted to hide.  He felt depressed with survivor 
guilt on such patriotic holidays.  He ate fairly well and 
slept five hours a night.  He remained stable with symptoms 
and attended PTSD group sessions.  In December 1999, it was 
noted that the veteran continued to transport Amish people, 
five to six days per week.  He felt that it was a good match 
given his PTSD symptoms.  He stated that November and 
December are more difficult months for him due to war 
memories.  His mood was quite positive despite not taking 
antidepressants consistently.  He had a new relationship with 
which he was pleased.  He was also connecting with his family 
and continued to pursue computer/printing interests.  The 
examiner noted that the veteran seemed to be doing fairly 
well and his affect was brighter and more energetic.  A GAF 
score of 58 was assigned.

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, 
Schedule for Rating Disabilities.  The veteran is seeking an 
increased rating from the original assignment of a disability 
rating.  In Fenderson v. West, 12 Vet. App. 119 (1999), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter Court), held that evidence to be 
considered " of ratings, finding that, in 
cases where an initially assigned disability evaluation has 
been disagreed with, it is possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  
Fenderson, 12 Vet. App. at 126.  

The Board has also considered that where there is a question 
as to which of two evaluations shall be applied the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).

In accordance with 38 C.F.R. §§ 4.1, and 4.2 (1999), the 
Board has reviewed all the evidence of record pertaining to 
the history of the disability at issue, and has found nothing 
in the historical record that would lead to a conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Under the disability rating criteria for evaluating PTSD, 
that have been in effect since November 1996, a 30 percent 
evaluation is warranted for occupational and social 
impairment which results in occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  A 50 percent evaluation will 
be assigned for PTSD which produces occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  A 70 percent rating is warranted when 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships.  Id.  A 100 percent 
rating is warranted if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.   

The veteran's recorded GAF scores have been considered.  GAF 
is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See American Psychiatric Association 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).  A GAF score of 21-30 indicates that 
behavior is considerably influenced by delusions or 
hallucinations, or serious impairment in communication or 
judgment, or inability to function in almost all areas.  A 
GAF score of 31-40 denotes some impairment in reality testing 
or communication, or major impairment in several areas, such 
as work or school, family relations, judgment, thinking or 
mood.  A score of 41-50 denotes serious symptoms, or any 
serious impairment in social, occupational, or school 
functioning.  A GAF score of 51-60 indicates moderate 
symptoms, or moderate difficulty in social, occupational or 
school functioning.  Finally, a GAF score of 61-70 denotes 
some mild symptoms, or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  

The Board views the evidence as reflecting that the veteran's 
PTSD symptoms have tended to fluctuate in severity.  For 
example, he required a very brief hospitalization in 1997 to 
set up PTSD treatment.  He required a rather lengthy 
hospitalization in the summer of 1998 when it was noted that 
his symptoms had not changed and a GAF score of 45 was 
assigned.  The veteran's primary difficulty for years has 
been in establishing and maintaining effective work and 
social relationships.  For example, the veteran has been 
working episodically as a cook.  It is apparent that for 
years he worked until he was unable to take the stress any 
longer, then took some time off, but then returned to work 
again.  He has been divorced after three marriages, lost his 
trailer and was apparently homeless for a time.  The Board 
views the manifestation of panic attacks as one of the 
primary distinctions between the criteria warranting a 30 
percent disability rating and that for a 50 rating.  It is 
the conclusion of the Board that the veteran was experiencing 
panic attacks from the time he filed his original claim in 
1997 and that the objective evidence supports a conclusion 
that assignment of a 50 percent disability rating for the 
entire time period at issue is warranted.  38 U.S.C.A. 
§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

However, regarding the assignment of a higher disability 
rating, the objective evidence reflects continued improvement 
in the veteran's psychiatric status during the time periods 
in question, inasmuch as the veteran has progressed to the 
point that he is now engaging in work which he feels is most 
compatible with his PTSD symptoms.  The veteran displays good 
insight in this conclusion.  He currently has employment, not 
in a stressful cooking situation, but in a job transporting 
Amish people.  The most recent medical evidence further 
reflects that the veteran is displaying a quite positive 
mood, despite not taking his medications consistently.  
Significantly, he has entered a new relationship and 
reconnected with his family and, in December 1999, a VA 
psychologist noted that the veteran appeared to be doing 
fairly well with a brighter and more energetic affect.  

The Board does not intend to gloss over the fact that the 
veteran clearly has substantial PTSD symptoms.  However, in 
view of the assigned GAF scores and the upwardly positive 
objective evidence, it is the judgment of the Board that the 
evidence in the aggregate is most consistent with a 
conclusion that the service-connected PTSD has produced and 
continues to manifest itself by reduced reliability and 
productivity.  This finding is applicable from the inception 
of the grant of service connection for PTSD.  There have been 
peaks and valleys in the veteran's psychiatric status and 
nonservice-connected psychiatric symptoms are involved, but 
the Board is convinced that the most equitable decision here 
is to find that the service-connected PTSD has warranted a 50 
percent disability rating since the inception of the payment 
of compensation benefits.  Resolving the benefit of the doubt 
in the veteran's favor to this limited extent, the appeal is 
being allowed.  

The Board further finds that, in view of the fact that the 
veteran has consistently been doing better regarding 
occupational and social relationships, the objective evidence 
includes no appropriate basis for the assignment of a 
disability rating in excess of 50 percent at any time under 
consideration, including currently.  The decision here is 
deemed consistent with the ruling in Fenderson.  A further 
increased rating to 70 percent is not warranted at any time 
since April 28, 1997.  38 C.F.R. § 4.130, Diagnostic Code 
9411.  VA examiners in July 1997 and July 1999 reported 
appropriate affect but did not describe neglect of personal 
hygiene, illogical speech or delusional thinking.  His 
judgment and insight were adequate.  As the Board has found 
that the disability rating should not be increased above 50 
percent at any time, that portion of the appeal must be 
denied. 

The Board also considered whether the veteran's disability 
picture is so exceptional or unusual as to warrant a referral 
for evaluation on an extraschedular basis.  The veteran has 
not been hospitalized for his PTSD since July 1998, and he is 
currently working.  As such, the evidence does not reflect an 
unusual disability picture requiring referral for 
extraschedular relief.  38 C.F.R. § 3.321(b)(1) (1999).  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

As the Board concludes that the preponderance of the evidence 
is against a rating in excess of 50 percent since April 28, 
1997, the veteran's claim for increased compensation beyond 
that evaluation does not warrant the application of the 
reasonable doubt doctrine in his favor.  38 U.S.C.A. § 5107.  


ORDER

A 50 percent disability rating for PTSD is granted, for the 
period from April 28, 1997 to May 31, 1998.  To this extent 
the appeal is allowed, subject to the law and regulations 
governing the payment of monetary benefits.  

A disability rating in excess of 50 percent for PTSD is 
denied, from August 1, 1998.  



		
	D. J. DRUCKER
Acting Veterans Law Judge
	Board of Veterans' Appeals



 
- 11 -


- 10 -


